Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of Flushing Financial Corporation of our report dated March 9, 2006 relating to the consolidated financial statements which appear in Flushing Financial Corporation’s Annual Report on Form 10-K for the year ended December 31, 2007.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PRICE
